Freedman, J.
—This action having been brought by the assignee of the right of action to an accounting of an alleged partner in a co-partnership already dissolved by the death of one of the partners, and the defendant having been already examined as a party before trial at the instance of the plaintiff and having fully and circumstantially denied the partnership relations, and no competent evidence having been adduced that the books and papers sought to be discovered do contain entries establishing or tending to establish the existence of a co-partnership between plaintiff’s assignor and the admitted partners, the motion for a discovery and inspection was properly denied
The order appealed from should be affirmed, with costs, on the opinion filed by the learned judge at special term.
Sedgwick, Oh. J., concurs.